        Case 1:20-cr-00181-PK Document 24 Filed 01/01/21 Page 1 of 2 PageID #: 137


                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
pacer




NR                                                    271 Cadman Plaza East
F. #2020R0338                                         Brooklyn, New York 11201



                                                      January 1, 2021


By Email and ECF

Jean D. Barrett, Esq.
Ruhnke & Barrett
47 Park Street
Montclair, NJ 07042

Jeremy Gutman, Esq.
40 Fulton Street, 23rd Floor
New York, New York 10038

                  Re:    United States v. Kent Bulloch and William Young, Sr.
                         Criminal Docket No. 20-181(PK)

Dear Ms. Barrett and Mr. Gutman:

             Enclosed please find attached hereto the government’s discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure.

                  Please find enclosed the search warrants and related affidavits for:

         1. An AOL email account (the “Young AOL Account”) and one Skype account used by
            William Young (20-M-281);
         2. The Young AOL Account and a mobile telephone used by William Young (20-M-
            366); and
         3. A Gmail and Comcast email accounts (the “Bulloch Email Accounts”) and two
            mobile telephones used by Kent Bulloch (20-M-512).

               To date, the government’s prosecution has completed its review of materials
from Young’s AOL Account and the Bulloch Email Accounts and identified materials
responsive to the above-referenced search warrants. 1 The government is preparing these

            1
               Potentially privileged materials from these accounts have not been made
available to the prosecution team for review.
  Case 1:20-cr-00181-PK Document 24 Filed 01/01/21 Page 2 of 2 PageID #: 138




materials for production and will produce them as soon as they are available. The
government expects that the volume of responsive materials for the Young AOL Account
will be approximately 400 emails (and attachments) and the volume of responsive materials
from Bulloch Email Accounts will be approximately 150 emails (and attachments).

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.




                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ Nathan Reilly
                                                  Nathan Reilly
                                                  Assistant U.S. Attorney
                                                  (718) 254-6196

Enclosures

cc:    Clerk of the Court (PK)) (by ECF) (without enclosures)




                                              2
